FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In the Matter of: BELLINGHAM              
INSURANCE AGENCY, INC.,
                           Debtor,

                                                  No. 11-35162
EXECUTIVE BENEFITS INSURANCE
                                                    D.C. No.
AGENCY,
                                               2:10-cv-00929-MJP
                         Appellant,
                                              Western District of
                 v.                               Washington,
PETER H. ARKISON, TRUSTEE, solely                    Seattle
in his capacity as Chapter 7                         ORDER
Trustee of the estate of
Bellingham Insurance Agency,
Inc.,
                          Appellee.
                                          
                    Filed November 25, 2011

    Before: Alex Kozinski, Chief Judge, Richard A. Paez,
    Circuit Judge, and Raner C. Collins, District Judge.*


                              ORDER

  The United States’s motion for a 45-day extension of time
to respond to this court’s November 4, 2011 order is
GRANTED. Any amicus brief or motion to intervene by the
United States must be filed on or before January 19, 2012.
The time for other amici to respond to this court’s November
4 order is similarly extended.

  *The Honorable Raner C. Collins, District Judge for the U.S. District
Court for Arizona, sitting by designation.

                                20611
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                    BY THOMSON REUTERS—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                             © 2011 Thomson Reuters.